DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	This is the Final Office Action on the merits of Application No. 16/546873, filed on 08/21/2019. Claims 1-20 are still pending in the application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the car and counterweight from claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claim(s) 1, 3-4, 8, and 10 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by WO 2005/000729 to Haenninen et al (henceforth referred to as Haenninen).
Regarding claims 1, 3-4, 8, and 10, Haenninen discloses a jump elevator (i.e. Fig. 2): 
a machine room (Fig. 2, room above ref. 15) provided in a hoistway (i.e. Fig. 2, ref. 1) and configured to be fixed (i.e. in this case configured to be fixed) or movable relative to the hoistway; 
at least one lifting assembly  comprising: 
a frame (i.e. Fig. 2, ref. 2 and 6, ref. 17, 18, 19, 21) attached to the outside of the hoistway (i.e. in this case above the hoistway) and partially extending into the hoistway, the frame having at least one arm (i.e. Fig. 2 and 6, ref. 21) extending through a wall (i.e. Fig. 2, in this case ref. 21 extends through the upper wall of the hositway) of the hoistway; 
a pulley assembly (i.e. Fig. 2, ref. 9, 10, 7, 12) including a winch (i.e. Fig. 1, ref. 10), a fixed end of the frame (i.e. Fig. 6, ref. 17), and a plurality of pulleys (i.e. Fig. 2, ref. 9, 7, 12) 
wherein the at least one lifting assembly is disposed below a covering portion (i.e. not shown but the building roof is higher) of the hoistway;
wherein the frame includes a first arm (i.e. Fig. 1 and 2, ref. 21 on the left) and a second arm (i.e. Fig. 1 and 2, ref. 21 on the right);
wherein a first end of the first arm (i.e. Fig. 1 and 2, lower end of ref. 21 on the left) and a first end of the second arm (i.e. Fig. 1 and 2, lower end of ref. 21 on the right) extending into the hoistway and respectively mounting a first pulley (i.e. Fig. 2, ref. 7) and a second pulley (i.e. Fig. 2, ref. 12); and wherein a second end of the first arm (i.e. Fig. 1 and 2, upper end of ref. 21 on the left) and a second end of the second arm (i.e. Fig. 1 and 2, upper end of ref. 21 on the left)  extend and are fixed to the outside of the hoistway.
Wherein a third pulley (i.e. Fig. 2, ref. 9) is provided on a top of the machine room, and the third pulley is configured to be rotatable relative to the machine room. 
Wherein the frame further comprises a connecting arm (i.e. Fig. 3, ref. 18, 19 form an L-shaped arm), wherein the first arm and the second arm are attached to the connecting arm.
Wherein the frame further comprises a stiffener (i.e. Fig. 6, ref. 17) coupled between the second arm and the first arm. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 2, 5-7, 9, 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-20 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825.  The examiner can normally be reached on M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIEM M TRAN/Examiner, Art Unit 3654